DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chistyakov (US 6,806,651) in view of Garcia Fuentes (WO 2012/035181 see US 2014/0314968 for citations). 
With respect to claim 1, Chistyakov is directed to a sputtering magnetron with a hollow cathode (732b, col. 25, ln. 20-32) which provides a structure capable of sustaining the function of a hollow cathode effect in the hollow cathode.   
Chistyakov teaches a magnetron sputtering apparatus having a magnetron magnetic field for sputtering (746, Fig. 12) giving form to a spatial shape of a magnetron plasma (308, Fig. 3), wherein, inside the hollow cathode, a perpendicular magnetic induction component of said magnetron magnetic field (747, Fig. 12) for sputtering is parallel to a pendulum motion of electrons in said hollow cathode effect in a magnetically enhanced hollow cathode plasma in said hollow cathode (col. 26, ln. 50-67), and wherein the hollow cathode (732b, col. 25, ln. 20-32) is separate from a magnetron target (732a) of said magnetron sputtering apparatus (Fig. 12). 
Chistyakov does not teach a hollow cathode comprising an electrically connected pair of a first hollow cathode plate and a second hollow cathode plate separated from each other such that a hollow cathode effect is excited in a slit between said first hollow cathode plate and said second hollow cathode plate. 
Garcia Fuentes directed to a sputtering apparatus teaches a hollow cathode (1) comprising an electrically connected pair of a first hollow cathode plate (3a) and a 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hollow cathode of Chistyakov by providing a hollow cathode comprising an electrically connected pair of a first hollow cathode plate and a second hollow cathode plate separated from each other such that a hollow cathode effect is excited in a slit between said first hollow cathode plate and said second hollow cathode plate, as taught by Garcia Fuentes, because it would provide wide area uniform ionization to enhance the ionization of nobles gases and other gases (pg. 1, [0008-0009]). 
The Examiner takes the position that the functioning of claim 1 has been taught by the prior art because the prior art provides the structure capable of performing the functions recited by claim 1.  The functional language is as follows:  “hollow cathode effect” and “perpendicular magnetic induction component of said magnetron magnetic field for sputtering is parallel to a pendulum motion of electrons in said hollow cathode effect in a magnetically enhanced hollow cathode plasma in said hollow cathode”.  As Chistyakov teaches a hollow cathode and a magnet 746 for providing perpendicular magnetic field it teaches a structure capable of functioning with a hollow cathode effect with a magnetic field parallel to the pendulum motion of electrons.  The Examiner notes Fig. 12 of Chistyakov when substituting hollow cathode described at col. 25, 20-32 for 732b of figure 12 as being identical to Applicant’s figure 3.  
With respect to claim 8, Garcia Fuentes teaches at least one of said first and second hollow cathode plates (3a, 3b) are parallel with respect to said sputtering target (7; Fig. 4, 6), or (ii) said first and second hollow cathode plates (3a, 3b) are parallel with each other (Fig. 4).  
With respect to claim 22, Chistyakov teach wherein said magnetron sputtering apparatus is a planar magnetron apparatus (732a, Fig. 12).5 Docket No. 1503-1186-1
With respect to claim 24, Garcia Fuentes teaches wherein said first and second hollow cathode plates are discrete and spaced apart from each other (3a, 3b, Fig. 4 and 6).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chistyakov and Garcia Fuentes as applied to claim 1 above, and further in view of Maishev (US 6,214,183).
With respect to claim 9, Chistyakov does not teach said first hollow cathode plate and said second hollow cathode plate have other than planar shapes and compose uneven forms of said slit.
Maishev directed to an ion source teaches first hollow cathode plate (240) and said second hollow cathode plate (236) have other than planar shapes and compose uneven forms of said slit (239, Fig. 6, col. 11, ln. 1-20).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second hollow cathode plates of Chistyakov by providing a first hollow cathode plate and said second hollow cathode plate have other than planar shapes and compose uneven forms of said slit, as taught by Maishev, because it would direct the flux as desired (col. 11, ln. 5-10)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chistyakov and Garcia Fuentes as applied to claim 1 above, and further in view of Kirs (US 5,108,574).
With respect to claim 23, neither Garcia Fuentes nor Chistyakov teach a rotatable target magnetron apparatus.  
Kirs teaches a rotatable target magnetron provides the advantage that it is self-cleaning which assists in counteracting undesirable film build up during reactive sputtering (col. 1, ln. 55-65). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target of Chistyakov by providing a rotatable target magnetron, as taught by Kirs because it would provide the advantage that it is self-cleaning which assists in counteracting undesirable film build up during reactive sputtering (col. 1, ln. 55-65).

Response to Arguments
Applicant’s Remarks on p. 8-15 filed 10/20/2020 are addressed below.

103 Rejections
On p. 9-10, Applicant argues that the combination of Chistyakov and Garcia Fuentes does not teach the functional language limitation “inside said slit, a perpendicular magnetic induction component of said magnetron magnetic field for sputtering is parallel to a pendulum motion of electrons in said hollow cathode effect in a 
The Examiner respectfully disagrees since Applicant's argument is directed to the intended use, where a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure of the combination of references is capable of performing the intended use, then the combination of references meets the claim. In this case, the structure of the combination of references (e.g. the apparatus of Chistyakov figure 12 and Applicant’s figure 3) is identical. Thus the combination of references teaches this limitation of claim 1.
On p. 10-11, Applicant argues that the magnetic field 747 of Chistyakov is not part of the magnetic field used for sputtering, and therefore cannot be used for sputtering.
The Examiner respectfully disagrees as fig. 12 Chistyakov teaches the magnetic field [747] is part of magnet [746] which is used for sputtering of the target of cathode assembly [732] by trapping energy from [732b] to [732a] (col. 25, lines 21-32 and 40-47; col. 26, lines 51-60), thus the magnetic field [747] is utilized to some degree for sputtering.
On p. 11-12, Applicant argues that Chistyakov does not teach in fig. 12 the ‘perpendicular magnetic field’.
The Examiner respectfully disagrees since fig. 12 of Chistyakov depicts magnetic field [747] of magnet [746] having a perpendicular magnetic field.
All other arguments on p. 14-15 to claims 8-9 and 22-24 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794